Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 3/3/2021 with respect to claims 1-10 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claim 1. See the rejection below of claim 1 for relevant citations found in Morrison and Ye disclosing the newly added limitations. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


       Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morrison et al., (US 2015/0204670), (hereinafter, Morrison) in view of Ye (US 2018/0292228), (hereinafter, Ye). 
Regarding claim 1, Morrison disclose a self-contained system for indoor positioning of and navigation by construction worker on a building construction project 
(= method/apparatus for obtaining navigation measurements through sensor for environment in which GPS signals are not available, see [0004]) comprising:
 a portable electromechanical device possessed by said construction worker working in said building construction project (= pedometer 204 including an accelerometer 206 and a gyroscope 208, see [0025 and 0028]; and the pedometer may communicate measurement to the mobile device 102 by wired or wireless connections, see [0025]); and 
a portable electronic computing device (= mobile device 102, see Fig. 2) paired with said electromechanical device via radio frequency technology and (= pedometer 204 may communicate measured data to mobile device 102, see [0025 and 0028]) having a touch screen on which is displayed an indoor floorplan of said building construction project generated by and controlled by a software application running thereon (= trajectory information obtained from sensor may be compared to the direction and location information obtained from a map, see [0027-28 and 0032]), said computing device transmitting a radio frequency signal  initializing  said paired electromechanical device and said electromechanical device thereafter transmitting continuously radio frequency signals to said computing device (= pedometer may communicate measurement to the mobile device 102 by wired or wireless connections; and device 102 may receive input from devices 204, 206 or 208 via Bluetooth connection, see [0025 and 0027-28] and Fig. 2).
Morrison explicitly fails to disclose the claimed limitations of:

 “whereby said signals from said electromechanical device received by said computing device are processed by said computing device to mark the indoor position of the said construction worker by an electronically displayed marker on said floorplan displayed on said computing device, which marker automatically changes its position on said displayed floorplan matching any change in the said indoor position of said construction worker”.

However, Ye, which is an analogous art, equivalently discloses the claimed limitations of:
““whereby said signals from said electromechanical device received by said computing device are processed by said computing device to mark the indoor position of the said construction worker by an electronically displayed marker on said floorplan displayed on said computing device, which marker automatically changes its position on said displayed floorplan matching any change in the said indoor position of said construction worker” (= sensor 815 can sense geo-information from surroundings of a user and pass the information to transmitter 820…application 830 can process the information and generate map 835, waypoints 840 and checkpoints 845 and displayed by display 850, see [0062 and 0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ye with Morrison for the benefit of achieving a communication system enable images, text and videos to be attached to sensed location information for navigation purposes. 

Regarding claim 2, as mentioned in claim 1, Morrison further discloses the system in which said electronic computing device is a smartphone (see, [0020]).  

Regarding claim 3, as mentioned in claim 1, Morrison further discloses the system in which said electromechanical device comprises: a circuit board, by which are connected the following electronic components: a user switch; a controller chip; a self-contained power source; two or more light signaling elements; two or more crystal oscillators; and an inertial measurement unit (see, [0025 and 0045-46]).  

Regarding claim 4, as mentioned in claim 3, Morrison further discloses the system in which said self-contained power source is a coin cell battery (see, [0020, 0025 and 0045]).  

Regarding claim 5, as mentioned in claim 3, Morrison further discloses the system in which said controller chip is a wireless microcontroller unit selected from the group of units in the model CC26XX family (see, [0025 and 0045-46]).  

Regarding claim 6, as mentioned in claim 3, Morrison further discloses the system in which said light signaling elements are at least one red color light emitting diode and at least one green color light emitting diode (see, [0025 and 0045-46]).  

Regarding claim 7, as mentioned in claim 3, Morrison further discloses the system in which said crystal oscillators are at least one 24 MHz crystal oscillator and at least one 32.768 kHz crystal oscillator (see, [0025 and 0045-46]). 

Regarding claim 8, as mentioned in claim 3, Morrison further discloses the system in which said inertial measurement unit comprises: a three axis accelerometer; a three axis gyroscope; and a three axis magnetometer (see, [0025 and 0027]). 
 
Regarding claim 9, as mentioned in claim 8, Morrison further discloses the system in which said inertial measurement unit further comprises: a digital motion processor (see, [0025 and 0027]).  

Regarding claim 10, as mentioned in claim 9, Morrison further discloses the system in which said inertial measurement unit is an MPU9250 chip (see, [0025 and 0027]).  

                               CONCLUSION 
    3.	  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.